Citation Nr: 1531047	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-34 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The Board notes that the Veteran submitted a claim for service connection for PTSD. However, claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence and Clemons, the Board will characterize the Veteran's claim broadly as on the first page of this decision.  


FINDING OF FACT

The preponderance of the evidence fails to show an acquired psychiatric disorder was present in service or until many years thereafter and no current psychiatric disorder is related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a July 2012 letter which advised the Veteran of the criteria for establishing service connection. The letter was sent prior to the initial adjudication of the Veteran's claim in August 2012.

Next, VA has a duty to assist the Veteran in the development of her claim. This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board does not question that the Veteran is currently diagnosed with a psychiatric disorder.  However, the Veteran's lay testimony describing an event in service is not credible, as discussed below. Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits. See 38 C.F.R. § 3.159(c).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.
 
Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. 'Service connection' basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.
 
Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in her July 2012 and November 2013 statements that during service she was assigned to a post in Taipei. This required her to travel via airplane, which she had never done before. She then describes feeling panicked and traumatized by the experience, leading to a current psychiatric illness.

As an initial matter, the evidence does not show any diagnosis of PTSD, and as such there is no basis for concluding service connection for that disorder is warranted.  

As to the psychiatric diagnoses reflected in the evidence, depression and specific phobia, these are first documented decades after service and none of the medical evidence suggests those treating the Veteran found a relationship with service.  With respect to the Veteran's contentions, the Board does not find them credible. In an entrance examination dated 29 August 1974 and signed by the Veteran, the one item noted is that the Veteran has a "history of air sickness." This contradicts the Veteran's contention that her first experience with flight occurred after she entered service. Additionally, in the Veteran's September 1977 separation examination and report of medical history, allergies are the only issue noted. The Veteran expressly denies having "depression or excessive worry" and "nervous trouble of any sort." Furthermore, nothing in the medical records from between her enlistment and separation report anything pertaining to fear of flying or heights. There is no indication in the record of any complaints, diagnosis, or treatment related to this issue until more than thirty years after her separation from service. She repeatedly denied anxiety symptoms to her private physician at least as recently as 2009. (See, e.g. Carolina Family Medical records of April 21, 2009, and October 29, 2009.)

The most probative evidence of record shows that the Veteran's psychiatric disorder is unrelated to service. Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for a psychiatric disorder is denied.

ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


